



COURT OF APPEAL FOR ONTARIO

CITATION:
    Bruno v. Dacosta, 2021 ONCA 225

DATE: 20210408

DOCKET:
    C66667

Lauwers,
    Brown and Nordheimer JJ.A.

BETWEEN

Paul
    Bruno,
Martha Bruno
, Mary Catherine Bruno,

Paul John Bruno
,
    and
Jake Bruno
under the age of 18 by

his
    Litigation Guardian Martha Bruno

Plaintiffs
    (
Respondents
/

Appellants by way of cross-appeal
)

and

Joshua
    Dacosta, Guy Gibson, Daniel Ashenden, Terry Empey,

Her Majesty the Queen in the Right of Ontario
Represented by the

Ministry
    of Community Safety and Correctional Services
, the
    Niagara

Detention
    Center, Wendy Southall as the Chief of Police of the

Niagara
    Regional Police Service, Police Officers Jane Doe and

John
    Doe, the Niagara Regional Police Services Board, the

Corporation of the Regional Municipality of Niagara and William
    Shilson

Defendants
    (
Appellant
/

Respondent by way of cross-appeal
)

Ian MacLeod
    and Robert Trenker, for the appellant Her Majesty the Queen in Right of Ontario

Gregory P. McKenna
    and Sabrina L. Seibel, for the respondents Paul John Bruno, Martha Bruno and
    Jake Bruno

Heard: August 28,
    2020 by video conference

On appeal
    from the judgment of Justice Paul R. Sweeny of the Superior Court of Justice,
    dated February 7, 2019, with reasons reported at 2019 ONSC 99, and from the
    costs decision dated February 26, 2020, with reasons reported at 2020 ONSC 1258.

COSTS
    ENDORSEMENT

[1]

This court allowed the appeal by Her Majesty the Queen on the
    basis that the reasons for decision were insufficient to permit meaningful
    appellant review. We remitted the case to the Superior Court for trial by
    another judge. At the conclusion of the decision we invited written costs
    submissions.

[2]

The Crown seeks costs of the appeal in the all-inclusive amount
    of $25,000 and asks that the costs of the first trial be remitted to the judge
    hearing the new trial.

[3]

The respondents ask that there be no order for costs of the
    appeal or cross-appeal and that the costs of the first trial be remitted to the
    judge hearing the new trial.

[4]

We noted in the decision that the need for a new trial is truly
    a regrettable outcome, particularly for the respondent who lacks the resources
    of the state. In these circumstances we award no costs for the appeal, and
    direct that the costs of the first trial be remitted to the trial judge hearing
    the new trial.

P.
    Lauwers J.A.

David
    Brown J.A.

I.V.B.
    Nordheimer J.A.


